Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 06/27/2002. In the instant amendment, claims 1-2, 4-7, 10-15 and 17-20 have been amended. Claims 21-31 are newly added.
Claims 1-2, 4-8, 10-15 and 17-31 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 07/13/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2017/0169100 to Reshadi
[0056] In some embodiments, in order to intercept a resource identifier to be obfuscated, the object properties that are utilized to access and set/modify resource identifiers are reassigned to invoke inserted wrapper code that replaces and wraps corresponding standard API implementation code. For example, particular memory address locations identifying standard code of an API (e.g., DOM API, browser object model API, web API, etc.) method/function are replaced by component 120 with memory address locations of replacement wrapper methods/functions. In effect, although the standard identifier that identifies the standard object property of a web API has been utilized, the standard identifier has been remapped/reassigned to the new inserted wrapper code where desired additional processing (e.g., intercept and perform identifier encoding/decoding) is able to be performed in addition to performing the desired standard API processing (e.g., invoke the standard code of an API). In this manner, requests for resources are intercepted by the wrapper method/function to modify the requests (e.g., transform/encode resource location identifier (e.g., URL) of a request) in a manner that is transparent to other processes running within the web browser 112 environment prior to invoking the standard API code to process the request.
[0062] In some embodiments, component 120 may be injected into a webpage based on standards-based (e.g., HTML, JavaScript, ActionScript, etc.) procedures. For example, after server system 150 receives a request from web browser 112 requesting an HTML webpage file, server system 150 injects code implementing component 120 into an alternative HTML webpage file of the requested HTML file, and then sends the response back to web browser 112. In some embodiments, component 120 may be injected into a webpage by a content provider directly. For example, web browser 112 requests an HTML webpage file directly from content provider 130 and content provider 130 provides an alternative webpage file with code of injected component 120. Content provider 130 may be a content producer of the provided content. In some embodiments, component 120 may be injected by adding JavaScript client code in the head section of an alternative HTML webpage file.

US 2002/0062346 to Chen
[0044] The application server 102 supports files in the form of hypertext markup language (HTML), Extended Markup Language (XML), and JAVA script commands, all of which are well known in the art. The network path to the application server 102 is identified by a Uniform Resource Locator (URL), as is well-known. The application server may also comprise a graphical user interface 310 (GUI) for management and administration.
[0046] FIG. 4 illustrates a detailed view of the second computer 104. The second computer 104 may also be referred to as the service requester 104 (which may also be a server). The service requester 104 includes a transmitting portion 402 to transmit first information and imaging information over the network 108, a receiving portion 404 to receive information from the network 108, a storage area 406, and a processing portion 408. The storage area 406 may be, for example, a random access computer memory and/or space on a disk in a hard drive. The storage area 406 may be encoded with a program which, when implemented by the processor 308, may categorize the first information. The second computer 104 supports files in the form of hypertext markup language (HTML), Extended Markup Language (XML), and JAVA script commands, all of which are well known in the art. The network path to the second computer 104 is identified by a Uniform Resource Locator (URL), as is well-known. The second computer 104 may also comprise a graphical user interface 310 (GUI) for management and administration. The second computer 104 may be a content provider which, as mentioned above, receives the first information the user of the fourth computer 202.

US 8,353,767 to Borst
(57) The API can be a functional layer, serving end user applications (Flash games and such) with stored data (users statistics, virtual toys' properties, item parameters, etc.) retrieved from the database; it also is used to modify/enter certain data.
(58) The scheme of the API is subdivided into Client part 280 (flash application) and Server part 270 (PHP script). Flash clip/movie Game 290 calls a function within the API client side [Core 283] passing a request to some arbitrary data. The Client side API [Generator 285] sends the request to [Parser 272] server side API. The Server side [Core 273] processes it and retrieves data from the database, wraps it in XML [Generator 274] and sends it back to the Client Side API [Parser 282], which calls specified a callback function within originator Flash clip/movie [Game 290] and passes received data to it.

US 2013/0212603 to Cooke
[0025] The rate value is preferably accessed or calculated from records stored in a rate database (or databases). The rate value is preferably stored, maintained, and identified in the database by key values relating to the granularity/resolution of rate monitoring (e.g., globally, per account, per resource, per account usage of a resource, etc.), Preferably, the contents of a request are used in accessing values or data from which a rate value can be or has been calculated. The contents of a request preferably include a header, an authentication portion, and a body. The contents can preferably specify IP addresses, authentication parameters such as account secure identifiers and auth tokens (which can be used to identify accounts), data, URI's indicating targeted API resources, and/or any suitable data. In one variation, parameters from the contents of the request are used to access request-processing data/measurements in a database, and a rate value calculated. For example, after inspecting and identifying account information for who is making the request, the a concurrency value that oindicated the number of active requests currently being processed can be obtained from a database by querying data for that account. A database may store a plurality of request history records from which a rate value is calculated. The request history preferably tracks the requests that are being processed but have not completed (i.e., actively processed requests). Preferably, the concurrency value computation can include either computing an absolute concurrency value, such as a number of account requests, or a relative concurrency value measuring a difference between a current value and a maximum value. The rate value may alternatively be stored or pre-calculated. Alternatively, retrieving a rate value can include calculating a rate value. Additionally, the rate value may be based on a request-servicing measure of previous requests. In other words, the rate value may reflect the value as it is before allowing the request to be processed. Alternatively, the rate value may be an aggregate value. In an aggregate value, the predicted/expected request-servicing measure (e.g., cost) that would be contributed by the single API request is added to the request-servicing measure of at least a sub-set of previous requests as shown in FIG. 8. The sub-set of previous requests preferably includes requests currently being processed, but may alternatively include requests in a time window or selected in any suitable manner.

US 2014/0245196 to Zheng
[0070] The navigation feature 876 may include a position selected (e.g., left, right, top, bottom, etc.) using the position user interface feature 840. In one example, when the position user interface feature 840 is selected (e.g., a user clicks on the dropdown menu to select a selection for the position of the navigational controls or buttons) the navigation feature 876 of the preview content item 870 may be highlighted or otherwise indicated (e.g., bold outline, etc.). Thus, display data to effect display of the preview content item 870 having a highlighted portion corresponding to the navigation feature 876 may be outputted. If, in some instances, the navigation portion of the content item template has an annotation that is indicative of an updatable portion of the content item template, such as "[ConfigurableUpdate]," then the navigation feature 876 may automatically update based on the selected position using the position user interface feature 840 and/or based on other input values or selections. For example, because the navigation feature 876 includes a navigation button for each image of the image array, the navigation feature 876 may also be updated based on the addition or removal of an image from the image array. As noted above, a data binding API may be used to determine if the value or selection for the position selection as well as the number of images in the image array have change and, if so, the new value may be used with the content item template to generate an updated preview content item 870 based on the new value. In other instances, the preview content item 870 may not be updated until the "Preview" button 808 is selected.

The prior art of record (Antipa in view of Reshadi, Call, Chen, Borst, Cooke and Zheng) does not disclose and/or fairly suggest at least claimed limitations “… wherein the intercepting code is configured to intercept at least one application programming interface (API) invocation of the input code; intercept, by the intercepting code, an API invocation of the input code, wherein intercepting the API invocation includes creating a new JavaScript object; determine that the intercepted API invocation results in a manipulation of a backing store object; and modify an execution of the intercepted API invocation, wherein: modifying the execution of the intercepted API invocation includes dividing input data associated with the API invocation into a random number of execution contexts by splitting the input data into a random number of subsets, and creating, for the subsets, separate objects within at least one of the execution contexts …” recited in such manners in independent claims 1, 7, 10, 14 and 20.
The prior art of record (Antipa in view of Reshadi, Call, Chen, Borst, Cooke and Zheng) does not disclose and/or fairly suggest at least claimed limitations “… wherein intercepting the API invocation includes creating a new array object; determine that the intercepted API invocation results in a manipulation of a backing store object; and modify an execution of the intercepted API invocation, wherein: modifying the execution of the intercepted API invocation includes dividing input data associated with the API invocation into a random number of execution contexts, the input data including arguments associated with the new array object, and the dividing including splitting the input data into a random number of subsets, and creating, for the subsets, separate array objects within at least one of the execution contexts …” recited in such manners in independent claims 4, 11 and 15.
The prior art of record (Antipa in view of Reshadi, Call, Chen, Borst, Cooke and Zheng) does not disclose and/or fairly suggest at least claimed limitations “… determine that the intercepted API invocation results in a manipulation of a backing store object; and modify an execution of the intercepted API invocation, wherein: modifying the execution of the intercepted API invocation includes dividing input data associated with the API invocation into a random number of execution contexts, the input data having at least one argument, and wherein the at least one processor is further configured to store a mapping of the modified execution, the mapping including a location, within the execution contexts, of the at least one argument …” recited in such manners in independent claims 5, 12, and 17.
The prior art of record (Antipa in view of Reshadi, Call, Chen, Borst, Cooke and Zheng) does not disclose and/or fairly suggest at least claimed limitations “… determine that the intercepted API invocation results in a manipulation of a backing store object; modify an execution of the intercepted API invocation, wherein: modifying the execution of the intercepted API invocation includes dividing input data associated with the API invocation into a random number of execution contexts, the input data having at least one argument, and wherein the at least one processor is further configured to store a mapping of the modified execution, the mapping including a location, within the execution contexts, of the at least one argument, and the modified execution results in at least one of: a non- predictable memory layout, a non-predictable memory behavior, or a non-predictable property of an object …” recited in such manners in independent claims 6, 13 and 18-19.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-2, 4-8, 10-15 and 17-31 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193